     Case: 1:21-cv-02591 Document #: 29 Filed: 07/14/21 Page 1 of 8 PageID #:4110




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


NYANIFY, INC. AND CHRISTOPHER
ORLANDO TORRES,

        Plaintiff,                                   No.: 21-cv-2591

v.                                                   Judge Franklin U. Valderrama

THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON
SCHEDULE A HERETO,

        Defendants.


                           PRELIMINARY INJUNCTION ORDER

       THIS CAUSE being before the Court on Plaintiffs Nyanify, Inc. and Christopher Orlando

Torres (collectively, “Nyanify’s” or “Plaintiff’s”) Motion for Entry of a Preliminary Injunction,

and this Court having heard the evidence before it hereby GRANTS Plaintiff’s Motion for Entry

of a Preliminary Injunction in its entirety against the defendants corresponding to the aliases

(“Defendant Aliases”) or online marketplace accounts or profiles associated with the internet store

URLs (the “Online Marketplace Accounts”) in Schedule A to the Complaint and attached hereto,

with the exception of those (if any) who have been dismissed from this lawsuit, (hereinafter,

“Defendants”).

       THIS COURT HEREBY FINDS that is has personal jurisdiction over the Defendants

based on Plaintiff’s uncontested allegations that the Defendants directly target their business

activities toward consumers in the United States, including Illinois. Specifically, Plaintiff has

provided a basis to conclude that Defendants have targeted sales to Illinois residents by setting up

                                                 1
   Case: 1:21-cv-02591 Document #: 29 Filed: 07/14/21 Page 2 of 8 PageID #:4111




and operating ecommerce Internet stores and online marketplace accounts that target United States

consumers using one or more Defendant Aliases through which Illinois residents can purchase

products using infringing and counterfeit versions of the registered NYAN CAT trademarks and

copyrighted 2-D artwork identified in the charts below (the “NYAN CAT Trademarks” and “Nyan

Cat Works”).

 REGISTRATION         TRADEMARK         REGISTRATION             GOODS AND SERVICES
   NUMBER                                  DATE

 4376980           NYAN CAT             July 30, 2013     IC 009. US 021 023 026 036 038. G
                                                          & S: Computer application software
                                                          for use with mobile phones and
                                                          portable media players, namely,
                                                          software for manipulating a
                                                          character through a series of
                                                          challenges displayed on the device's
                                                          screen or monitor.
                                                          IC 025. US 022 039. G & S: T-shirts
                                                          * related to an Internet meme of an
                                                          animated cat *




                                               2
   Case: 1:21-cv-02591 Document #: 29 Filed: 07/14/21 Page 3 of 8 PageID #:4112




 4377351                               July 30, 2013    IC 009. US 021 023 026 036 038. G
                                                        & S: Interactive video game
                                                        programs; Spectacles; Sunglasses.
                                                        IC 016. US 002 005 022 023 029
                                                        037 038 050. G & S: Decals;
                                                        Halloween goodie bags of paper or
                                                        plastic; Paper party decorations;
                                                        Removable tattoos; Stickers.
                                                        C 025. US 022 039. G & S: Boot
                                                        accessories, namely, fitted
                                                        decorative covers for boots;
                                                        Costumes for use in children's dress
                                                        up play; Gloves; Halloween
                                                        costumes; Hats; Headwear; Shoe
                                                        accessories, namely, fitted
                                                        decorative covers for shoes; Shoes;
                                                        T-shirts; Visors.
                                                        IC 028. US 022 023 038 050. G & S:
                                                        Children's dress up accessories,
                                                        namely, toy helmets for play;
                                                        Children's play cosmetics; Dolls and
                                                        accessories therefor; Party favors in
                                                        the nature of small toys; Plush toys;
                                                        Stuffed and plush toys; Toy action
                                                        figures and accessories therefor; Toy
                                                        and novelty face masks; Toy armor;
                                                        Toy weapons.

 4457316                               December 31,     IC 014. US 002 027 028 050. G & S:
                                       2013             Jewelry; Ornamental pins.



              Copyright Registration Numbers                    Copyright Information and
                                                                          Deposits
 VA 1-798-668; VA 1-798-676; VAu 1-085-556; VAu 1-085-         See Complaint Exhibit 4
 557; VA 1-798-670; VAu 1-085-560; VA 1-798-673; VA 1-         (D.I. 1-4)
 839-405; VAu 1-115-641; VA 1-839-409; VAu 1-115-636;
 VAu 1-085-559; VA 1-798-672; VAu 1-085-563; VA 1-798-
 674; VA 1-798-675; VAu 1-114-946 and VAu 1-063-390


       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order should remain in place through the pendency of this litigation and


                                              3
    Case: 1:21-cv-02591 Document #: 29 Filed: 07/14/21 Page 4 of 8 PageID #:4113




that issuing this Preliminary Injunction without notice pursuant to Rule 65(b)(1) of the Federal

Rules of Civil Procedure is appropriate. In support of its previously granted Motion for Entry of a

Temporary Restraining Order, Plaintiff presented specific facts in the Declaration of Christopher

Orlando Torres, the Declaration of Matthew A. Werber and accompanying evidence showing that

Plaintiff has demonstrated a likelihood of success on the merits; no remedy at law exists; and

Plaintiff will suffer irreparable harm in the absence of a Preliminary Injunction.

          Specifically, Plaintiff has proved a prima facie case of trademark infringement because

 (1) the NYAN CAT Trademarks are distinctive marks and are registered with the U.S. Patent

 and Trademark Office on the Principal Register, (2) Defendants are not licensed or authorized

 to use any of the NYAN CAT Trademarks, and (3) Defendants’ use of the NYAN CAT

 Trademarks is causing a likelihood of confusion as to the origin or sponsorship of Defendants’

 products with Plaintiff. Furthermore, Defendants’ continued and unauthorized use of the

 NYAN CAT Trademarks irreparably harms Plaintiff through diminished goodwill and brand

 confidence, damage to Plaintiff’s reputation, loss of exclusivity, and loss of future sales.

 Monetary damages fail to address such damage and, therefore, Plaintiff has an inadequate

 remedy at law. Moreover, the public interest is served by entry of this Preliminary Injunction

 to dispel the public confusion created by Defendants’ actions. Accordingly, this Court orders

 that:

         1.     Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under or in active concert with them be

temporarily and preliminary enjoined and restrained from:

         a.     using Plaintiff’s NYAN CAT Trademarks or any reproductions, counterfeit copies

                or colorable imitations thereof in any manner in connection with the distribution,



                                                 4
   Case: 1:21-cv-02591 Document #: 29 Filed: 07/14/21 Page 5 of 8 PageID #:4114




              marketing, advertising, offering for sale, or sale of any product that is not a genuine

              NYAN CAT product or not authorized by Plaintiff to be sold in connection with

              Plaintiff’s NYAN CAT Trademarks;

       b.     passing off, inducing, or enabling others to sell or pass off any product as a NYAN

              CAT product or any other product produced by Plaintiff, that is not Plaintiff’s or

              not produced under the authorization, control or supervision of Plaintiff and

              approved by Plaintiff for sale under Plaintiff’s NYAN CAT Trademarks;

       c.     committing any acts calculated to cause consumers to believe that Defendants’

              products are those sold under the authorization, control or supervision of Plaintiff,

              or are sponsored by, approved by, or otherwise connected with Plaintiff;

       d.     copying, displaying, distributing, reproducing and/or making derivative works of

              the NYAN CAT Works

       e.     further infringing Plaintiff’s NYAN CAT Trademarks and Nyan Cat Works and

              damaging Plaintiff’s goodwill; and

       f.     manufacturing, shipping, delivering, holding for sale, transferring or otherwise

              moving, storing, distributing, returning, or otherwise disposing of, in any manner,

              products or inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff

              to be sold or offered for sale, and which bear any of Plaintiff’s NYAN CAT

              Trademarks and Nyan Cat Works or any reproductions, counterfeit copies or

              colorable imitations thereof.

       2.     Defendants and any third party with actual notice of this Order who is providing

services for any of the Defendants, or in connection with any of the ecommerce Internet stores

operating under the Defendant Aliases, Online Marketplace Accounts or other aliases operated by



                                                5
    Case: 1:21-cv-02591 Document #: 29 Filed: 07/14/21 Page 6 of 8 PageID #:4115




Defendants, including, without limitation, any online marketplace platforms, such as eBay,

Amazon, Wish.com, and Dhgate, credit cards, banks, merchant account providers, and payment

service providers, such as PayPal, (collectively, the “Third Party Providers”) shall, within five (5)

business days after receipt of such notice, provide to Plaintiff expedited discovery, including

copies of all documents and records in such person’s or entity’s possession or control relating to:

       a.      the identities and locations of Defendants, their agents, servants, employees,

               confederates, attorneys, and any persons acting in concert or participation with

               them, including all known contact information, and including any and all associated

               e-mail addresses;

       b.      the nature of Defendants’ operations and all associated sales, methods of payment

               for services and financial information, including, without limitation, identifying

               information associated with the Defendant Aliases and Online Marketplace

               Accounts and Defendants’ financial accounts, as well as providing a full accounting

               of Defendants’ sales and listing history related to their respective ecommerce

               Internet stores operating under the Defendant Aliases and Online Marketplace

               Accounts;

       c.      any of the Defendant Aliases and Online Marketplace Accounts;

       d.      any other Defendant Aliases and Online Marketplace Accounts registered by

               Defendants; and

       e.      any financial accounts owned or controlled by Defendants, including their agents,

               servants, employees, confederates, attorneys, and any persons acting in concert or

               participation with them, including such accounts residing with or under the control

               of any banks, savings and loan associations, payment processors or other financial



                                                 6
    Case: 1:21-cv-02591 Document #: 29 Filed: 07/14/21 Page 7 of 8 PageID #:4116




               institutions, including, without limitation, PayPal, Inc. (“PayPal”), Wish.com,

               Amazon Pay, or other merchant account providers, payment providers, third party

               processors, and credit card associations (e.g., MasterCard and VISA).

         3.    Upon Plaintiff’s request, those in privity with Defendants and those with notice of

the injunction, including the Third Party Providers as defined in Paragraph 2, shall within five (5)

business days after receipt of such notice:

         a.    disable and cease providing services Defendants have used to engage in the sale of

               goods using the NYAN CAT Trademarks or Nyan Cat Works; and

         b.    disable and cease displaying any advertisements used by or associated with

               Defendants in connection with the sale of counterfeit and infringing goods using

               the NYAN CAT Trademarks or Nyan Cat Works .

         4.    Defendants and any persons in active concert or participation with them who have

actual notice of this Order shall be temporarily and preliminarily restrained and enjoined from

transferring or disposing of any money or other of Defendants’ assets until further ordered by this

Court.

         5.    Any Third Party Providers, including, but not limited to, PayPal, Wish.com, and

Amazon Pay, shall, within five (5) business days of receipt of this Order, for any Defendant or any

of the Defendant Aliases and Online Marketplace Accounts:

         a.    locate all accounts and funds connected to Defendants or the Defendant Aliases and

               Online Marketplace Accounts, including, but not limited to, any financial accounts

               connected to the information listed in Schedule A, the e-mail addresses identified

               in Exhibit 1 to the Declaration of Christopher Orlando Torres, and any e-mail

               addresses provided for Defendants by third parties; and



                                                 7
    Case: 1:21-cv-02591 Document #: 29 Filed: 07/14/21 Page 8 of 8 PageID #:4117




        b.      restrain and enjoin any such accounts or funds that are not U.S. based from

                transferring or disposing of any money or other of Defendants’ assets until further

                ordered by this Court.

        6.      Plaintiff may provide notice of these proceedings to Defendants, including notice

of the preliminary injunction motion by electronically publishing relevant pleadings on a website

and by sending an e-mail to the e-mail addresses identified in Exhibit 1 to the Declaration of

Christopher Orlando Torres or any e-mail addresses provided to Defendants by third parties that

includes a link to said website. Defendants represented by counsel can be notified through counsel.

        7.      The following may be unsealed: (1) Schedule A to the Complaint identifying

Defendants [2]; (2) Exhibit 1 to the Declaration of Christopher Orlando Torres in support of Ex

Parte Motion for Entry of a Temporary Restraining Order [14]; (3) Exhibit A to the Declaration

of Matthew A. Werber in support of Ex Parte Motion for Entry of a Temporary Restraining Order

[15]; and (4) the Court’s Sealed Temporary Restraining Order [19].

        8.      The Ten Thousand Dollars ($10,000.00), bond posted by Nyanify shall remain with

the Court until a Final disposition of this case or until this Preliminary Injunction is terminated.

        9.      Any Defendants that are subject to this Order may appear and move to dissolve or

modify the Order on two days’ notice to Plaintiff or on shorter notice as set by this Court.



Dated: 7/14/2021


                                                Franklin U. Valderrama
                                                United States District Judge




                                                    8
